PER CURIAM.
Claude E. McKenzie appeals an order denying postconviction relief. Assuming for purposes of discussion that there is no procedural bar, defendant-appellant McKenzie is not entitled to relief. First, his claim that the trial court did not know it had discretion with regard to the mandatory minimum sentence for a habitual violent felony offender (“HVO”), see State v. Hudson, 698 So.2d 831 (Fla.1997), is conclusively refuted by the fact that defendant was given less than the maximum mandatory minimum sentence for an HVO. Second, defendant contends that he is entitled to be resentenced on account of the holding of unconstitutionality of chapter 95-182, Laws of Florida, but he has not shown that he was adversely affected by chapter 95-182. See Johnson v. State, 763 So.2d 283 (Fla.2000).
Affirmed.